Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2021 has been entered.
The Amendment filed 06/21/2021 has been entered. Claims 21 and 25-39 are pending, claims 25, 28-31, 34-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, and claims 21,26-27, 32-33 are examining below. Applicant's amendments have overcome the 112 rejection previously set forth in the Office Action mailed 03/19/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 26-27, and 32-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
Claim 21, the second last paragraph, the language of “respective” used in the term “a respective interface that respectively comprises at least one coupling section…” (emphasis added) is unclear. What is the “respective” and “respectively” referring since the claim requires only one interface? For examining purposes, the office interprets as an interface.
Claim 21, the last paragraph recites “wherein the drive coupling section comprises at least one pneumatic coupling section, in particular at least two pneumatic coupling sections, preferably exactly two pneumatic coupling sections” (emphasis added) is indefinite because a broad limitation “at least one pneumatic coupling section” followed by linking terms (e.g., preferably, maybe, for instance, especially, in particular) and a narrow limitation within the broad limitation is considered indefinite since the resulting claim does not clearly set forth the meets and bounds of the patent protection desired.
All claims dependent from claim 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent from the rejected parent claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reifenhauser (US 2010/0050834).
Regarding claim 21, as best understood, a cutting apparatus (Abstract and Paras. 7-8, admitted art recites “a cutting machine”) for cutting food products (Para. 12) comprising:
a gripper (a gripping device 46, Figures 1-8 and Para. 12 recites “a vacuum gripper advanced together with the loaf”) for gripping a food product, the gripper having a gripper base (a base frame 45) and a gripper head (a vacuum gripper 1) fastened to the gripper base (Figures 6-8 show that the grippers 1 are secured in the frame 45 by means of recesses 9 and 10 as disclosed in Para. 50), 
wherein the gripper head comprises at least one suction device (Figures 5a, 5b show suction regions 36, 37 at a piston-cylinder unit 2 for generating the negative pressure for fixing the loaf 7 as disclosed in Paras. 23, 40-43) that can be acted on by vacuum and that can be brought into contact with an end section, of the product to suck it in (Figures 5a, 5b shows the loaf 7 is sucked in), with the gripper head being releasably fastened to the gripper base (Para. 50 recites “the crossbars 47 to 49 that form the base frame 45 together with lateral sections 50 and 51 fix the vacuum grippers 1 in the base frame 45 by means of the recesses 9 and 10” and as seen in Figures 6-8, the grippers are capable of detaching the frame 45 by removing crossbars 47 and 49 from their screws); 
a vacuum generation device (Applicant loosely claims a vacuum generation device without providing any structure or guidance to appreciate the vacuum generation device, therefore, Para. 40, pistons 28, 31 of the piston-cylinder unit 2 that serves for generating the negative pressure for fixing the loaf 7 and Para. 46 recites “a single retraction of the piston 28 and 31, i.e., a single negative pressure generation suffices for permanently ensuring a sufficiently high retaining force” meet this “vacuum generation device”) for generating the vacuum is arranged in or at the gripper head (Figures 5a, 5b); and
a blade for cutting the food product (Para. 18 “the blade cutting into the loaf”),
wherein the gripper head (1) and the frame (45) each has a respective interface that respectively comprises at least one coupling section for fastening the gripper head to the gripper base (recesses 9, 10 of the gripper 1 and the crossbars 47, 49 of the frame 45 as disclosed in Para. 50) and at least one drive coupling section (a connection 22, 25) for transferring an operating medium (para. 51)  to operate the suction device is provided at the gripper head and at the gripper base to couple the gripper head and the gripper base (Figures 5a, 5b and Para. 48 recites “the negative pressures adjusting in the partial suction regions 36 and 37 after a stroke of the driving piston 18 can be influenced with the selection of the diameter of the pistons 28 and 31”),
wherein the drive coupling section comprises two pneumatic coupling sections (the two connections 22 and 25, Figure 5a and Figure 8 shows compressed air pipes 52, 53 and Para. 52 “a pneumatic actuation” and “the compressed air connections arranged thereon can be used for the vacuum grippers 1”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-27 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Reifenhauser in view of Medow et al (US 8678776) hereinafter Medow and Kuolt et al (US 2016/0271805) hereinafter Kuolt.
Regarding claim 26, Reifenhauser shows all of the limitations as stated in claim 21 above except a jet pump comprising an ejector.
Medow shows a suction gripper (7, Figure 1) including a vacuum generating unit (2) and an ejector device (27) for gripping products (5), wherein the ejector device appears to have a “jet” nozzle (looking at a nozzle 26, which is has a narrow middle portion that cause a jet flow, Figure 1) that is arranged that can be flowed through by compressed air in operation of the vacuum generation unit (see an arrow from a compress air source 18 in Figure 1) having an outlet opening (an outlet 33) that is formed in a releasable closure element (see an closure of the ejector 27).
Kuolt shows a suction gripping mechanism (a vacuum tube lifter 80, Figures 1-7) that has a vacuum generation device (a vacuum generator 16) including an ejector (22) including a jet nozzle (46 and Para. 9 recites “the jet suction pump principle”) at a gripper head (Figure 4) including a suction gripper (14, Figure 7) for operating the suction gripper for gripping a workpiece.
Based on the teachings of Medow and Kuolt, it is well known to have an ejector in a vacuum generation device. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the vacuum generation device of Reifenhauser to have an ejector including a jet nozzle (a jet pump) in a gripper head, as taught by Kuolt and Medow, since this is known for the same purpose of generating a vacuum and in order to improve a suction effect can be created at the suction opening by use of the jet suction pump principle (Para. 9 of Kuolt).
Regarding claim 27, the modified device of Reifenhauser shows that the vacuum generation device includes a vacuum generating unit (2, Figure 1 of Medow) and an ejector device (27 of Medow) for gripping products (5 of Medow), wherein the ejector device has a nozzle (a nozzle 26, Figure 1 of Medow) that is arranged that can be flowed through by compressed air in operation of the vacuum generation unit (see an arrow from a compress air source 18 in Figure 1 of Medow) having an outlet opening (an outlet 33 of Medow) that is formed in a releasable closure element (see an closure of the ejector 27 of Medow).
Regarding claim 32, the modified device of Reifenhauser shows that a first pressure line (32 of Medow) that is connected to the vacuum generation device (Figure 1 of Medow, the line 32 is connected to a compressed air source 18) and that has a pressure regulator (a control valve 36 of Medow); a second pressure line (38, Figure 1 of Medow) connected to a suction unit of the suction device (7, Figure 1 of Medow), wherein the second pressure  line and the chamber of the vacuum generation device are pneumatically connected via a bypass connection (as seen in Figure 1 of Medow, lines 32 and 38 are connected by a line 35 and all lines are pneumatically connected).
Regarding claim 33, the modified device of Reifenhauser shows that a pressure sensor (a pressure detection 24, Figure 1 of Medow) is associated with the second pressure sensor line (38, Figure 1 of Medow, all lines are associated or connected together), wherein the second pressure line (38, Figure 1 of Medow) comprises a stop valve (valve 37, Col. 5,lines 3-5 of Medow recites “The blow-out valve 37 can selectively take up one of two positions, in which it either blocks or releases the air passage through the blow-off conduit 38”), wherein at least one of the pressure regulator, the pressure sensor, and the stop valve are arranged in or at the gripper base (see the discussions in claims 21 and 26 above). 
See the modification of claim 21 above, since the pistons of Reifenhauser’s vacuum generator move within the gripper head for automatically opening or closing vacuum into the suction device, the vacuum generation device including the ejector is arranged in the gripper head as taught by Medow and Kuolt (see the discussion in claim 26 above); therefore, this modification would have involved only routine skill in the art to accommodate the aforementioned requirements of the Reifenhauser’s device to have at least one of valves 37, 42, 36 and the sensor 24 together in the vacuum generating device (unit 2 of Medow) is arranged in or at the gripper base.
Response to Arguments
Applicant’s arguments with respect to claims 21, 26-27, and 32-33 have been considered but are moot because the new ground of rejection that does not rely on any teaching or matter specifically challenged in the argument.
With regards to the preamble, the 112 b rejection is mooted.
If Applicant believes that the claimed invention’s cutting apparatus is different from the prior art’s cutting apparatus or needs to discuss the rejections above, Applicant should feel free to call the Examiner to schedule an interview. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522.  The examiner can normally be reached on 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREA WELLINGTON can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NHAT CHIEU Q DO/Examiner, Art Unit 3724                                                                                                                                                                                                        7/13/2021